DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 3 and 11 may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-10 and 12 contain allowable subject matter based on their dependence on claims 3 and 11 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

III.	Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “two of these physical interface serving to establish remote communication via mobile networks” in lines 8-9 and “the first remote interface and the second remote interface” in lines 13-14.  It is unclear what first remote interface and what second remote interface the claim is referring to because the claim does not earlier recite a first remote interface and a second remote interface.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 2-12 are dependent on claim 1 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regrading claim 1.

The following art rejection is based on the best possible interpretation of the claim language in light of the above rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

IV.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chevrette et al. (US 8,988,249 B2) and Gantman et al. (US 2014/01247711 A1).
Regarding claim 1 Chevrette teaches a very high-availability secure communication system for a mobile terminal for establishing local and remote communications (see col. 4, lines 10-25; col. 5, lines 2-5& 18-26 and Fig. 2, the system including wireless data transfer device containing an integrated circuit chip storing multiple subscriber identifiers reads on very high-availability secure communication system for a mobile terminal for establishing local and remote communications), wherein: the terminal (remote asset 120, Fig. 2) is connected to a communication box (data transfer device 200, Fig. 2), said communication box having at least 4 physical communication interfaces (see col. 5, lines 50-67 and Fig. 2, the I/O connection 206, the LAN interface 208, the WWAN interface 210 including SIM/USIM able to communicate with multiple network operators reads on said communication box having at least 4 physical communication interfaces); one of these physical interfaces serving to establish communications (NATM) with the mobile terminal (see col. 5, lines 2-5 & 18-26 & 55-57 and Fig. 2, the Input/Output interface 206 establishing connection with remote asset that can include a mobile asset 120 (see Fig. 8) and reads on one of these physical interfaces serving to establish communications (NATM) with the mobile terminal); two of these physical interfaces serving to establish remote communications via mobile networks (see col. 5, lines 63-67; col. 6, lines 1-23 and Fig. 2, WWAN interface 210 including SIM/USIM able to communicate with multiple network operators (e.g. Network Operator 1 and Network Operator 2) reads on two of these physical interfaces serving to establish remote communications via mobile networks), the fourth of these physical interfaces serving  to establish local communications with another box  (other data transfer devices 125, Fig. 2)by direct communication (e.g. Bluetooth, zigbee, 802.11, USB, PLC) and according to an IP protocol (e.g. 802.11) (see col. 5, lines 57-62 and Fig. 2, interface 208 for connectivity to other data-transfer devices reads on the fourth of these physical interfaces serving  to establish local communications with another box).
Chevrette does not specifically teach establishing a local connection according to a predetermined addressing plan, the communication box using the fourth interface when the first remote interface and the second remote interface are defective.
Gantman teaches establishing a local connection according to a predetermined addressing plan, the communication box using the fourth interface when the first remote interface and the second remote interface are defective (see paragraphs [0021] – [0022] & [0056] and Fig. 1, Establishing reciprocal wireless connections between device A and device B reads on establishing a local connection.  The first device (e.g. device A) may utilize dual wireless connectivity for failover, wherein there is support for use of an existing one of the first or second wireless connection upon failure of the other one of the first or second wireless connection.  This reads on a predetermined addressing plan, the communication box using the fourth interface when the first remote interface and the second remote interface are defective). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Chevrette adapt to include establishing a local connection according to a predetermined addressing plan, the communication box using the fourth interface when the first remote interface and the second remote interface are defective because the above teaching in Gantman can be implemented in the wireless data transfer device in Chevrette and it would provide a more 
Regarding claim 2 Chevrette teaches the fourth interface operates in a frequency band centered on 900 MHz (see col. 5, lines 57-62 and Fig. 2, LAN interface using Wifi (WLAN 802.11) reads on the fourth interface operates in a frequency band centered on 900 MHz because such frequency band is for use in Wi-Fi communications).

Claim Objections
V.	Claim 1 is objected to because of the following informalities:  
Claim 1 contains the acronym (NATM) in line 6.  It would be more appropriate if the acronym where first spelled out with the acronym following in parenthesis.  
Claim 3 contains the acronyms (VPN0) and (VPN1) and (NATA).  It would be more appropriate if the acronym where first spelled out with the acronym following in parenthesis.  
Appropriate correction is required.

Conclusion
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE ENG can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
August 27, 2021